Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a NON FINAL  Office action in reply to the Amendments and Arguments received on June 1, 2022.

Status of Claims

Claims 1, 6-8, 12 and 15 have been amended.
Claims 1-15 are currently pending and have been examined. 


	
	Claim Rejections - 35 USC § 101

Claims 1-15 are drawn to a system (i.e., a machine/manufacture). As such, claims 1 and 5-12 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-15 do not describe an abstract idea. As such the claims are patent eligible.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (2013/0226704) in view of Brown (2009/0121890).

Claim 1
Fernandez discloses a system that includes: a set of sensors, each sensor in the set adapted to transmit a wireless beacon signal, the beacon signal including a sensor ID associated with the sensor; at least one mobile device adapted to receive the wireless beacon signal from the sensor and provide a location of the
mobile device;: 
one or more sensors placed in one or more predetermined locations within a target store, wherein each of the one or more sensors transmits desired information that can be received by one or more portable electronic devices carried by one or more end users, the desired information for each of the one or more sensors being based at least in part on the predetermined location of each of the one or more sensors (Fernandez [0045]) See at least “Each establishment 110 may be a retail establishment (e.g., a store, restaurant, etc.), a building (e.g., a museum, library, etc.), or some defined area (e.g., a parking lot, a sports field, etc.). Each establishment may have one or more sensors 115 placed so as to define one or more zones associated with the establishment.” See also [0046] “The sensors may be able to transmit a beacon signal that is able to be received by a user device 105.”
Fernandez does not explicitly teach digital marketing devices loaded onto the one or more portable electronic devices. Brown teaches:
one or more digital marketing devices loaded onto the one or more portable electronic devices, stored on a mobile wallet, and directly accessed accessible by the one or more end users via the mobile wallet; (Brown [0033][0040][0036]). See at least “The (personal digital key) PDK 102 [digital marketing device] can be standalone as a portable, physical device or can be integrated into commonly carried items. For example, a PDK 102 can be integrated into a portable electronic device such as a cell phone…”  See [0040] where the PDK is stored on a mobile device which accesses  bank information useful for transaction [mobile wallet]. 
wherein the desired information includes location determinative information relating to the one or more predetermined locations that can be utilized by the one or more digital marketing devices to activate a desired change to the one or more digital marketing devices on the one or more portable electronic devices (Brown [0060]) See at least “the SMM 730 also receives data from the sensors and processes this data to provide location tracking of PD Ks (marked "P") that are within the sensor field. In this implementation, the system also includes an application layer message bus 740, over which the SMM 730 and applications 720 can exchange messages [activated change].”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a way for sellers and/or marketers to reach consumers based on a consumer's proximity to a particular location, as taught by Fernandez, the method of digital marketing devices loaded onto the one or more portable electronic devices, as taught by Brown, to prevent the need for the user to carry additional devices to track location.

Claim 2
Fernandez discloses:
wherein the one or more sensors are Bluetooth LE beacons (Fernandez [0065]). See at least “The transmitter 340 may be adapted to transmit various types of beacon signals (e.g., WiFi, Bluetooth (classic, low energy (LE) ( e.g., "Bluetooth Smart Ready", "Bluetooth Smart", etc.), Bluetooth v4.0, etc.), etc.)”




Claim 3
Fernandez discloses: 
wherein the one or more portable electronic devices comprise one or more smartphones (Fernandez [0061]). See at least “The communication interface 310 may be adapted to allow a client device (e.g., a PC, a smart phone, etc.) to communicate with the sensor 300.”

Claim 4
Fernandez discloses: 
wherein the location determinative information comprises at least one of the one or more predetermined desired location where the one or more sensors are placed (Fernandez [0045]). See at least “Each establishment may have one or more sensors 115 placed so as to define one or more zones associated with the establishment.”

Claim 5
Fernandez discloses: 
wherein the one or more passes comprises an informative message displayed to the one or more end users based on the location determinative information (Fernandez [0055]). See at least “a particular consumer-user may have a mobile application running on a user device….generating a proximity event. The event may cause the mobile application to send a notification of the event to a remote server, which in turn may cause the mobile application to perform an action. Such an action may include, for instance, retrieving and displaying a shopping list for the establishment, offering a generic ( or user-specific) coupon, provide information regarding sale items, and/or other appropriate actions [message].”





Claim 6
Fernandez discloses: 
wherein the one or more digital marketing devices are configured to display particularized information to the one or more end users based on the location of the one or more end users as determined by the location determinative information (Fernandez [0055]). See at least “a particular consumer-user may have a mobile application running on a user device….generating a proximity event. The event may cause the mobile application to send a notification of the event to a remote server, which in turn may cause the mobile application to perform an action. Such an action may include, for instance, retrieving and displaying a shopping list for the establishment, offering a generic ( or user-specific) coupon, provide information regarding sale items, and/or other appropriate actions [message].”

Claim 7
Fernandez discloses: 
wherein the one or more digital marketing devices are configured to display sales information for one or more products being sold proximate at least one of the one or more predetermined desired locations (Fernandez [0055]). See at least “a particular consumer-user may have a mobile application running on a user device….generating a proximity event. The event may cause the mobile application to send a notification of the event to a remote server, which in turn may cause the mobile application to perform an action. Such an action may include, for instance, retrieving and displaying a shopping list for the establishment, offering a generic ( or user-specific) coupon, provide information regarding sale items, and/or other appropriate actions [message].”

Claim 8
Fernandez discloses: 
wherein the one or more digital marketing device are configured to display travel directions from at least one of the one or more end users to at least one of the one or more predetermined locations (Fernandez [0153]). See at least “The application server may send relevant information in the form of multimedia to the mobile application… The information received from the application server may include, for example, text, audio, and/or video that includes relevant information regarding the place or landmark where the wireless sensor is located.” Where the relevant information is travel directions.

Claim 9
Fernandez discloses: 
wherein the directions displayed to the one or more end users update as the one or more end users move in relation to the one or more sensors (Fernandez [0008][0154]). See at least “provide a location of the mobile device; and a server adapted to receive the location of the mobile device and the sensor ID, generate instructions based at least partly on the received information, and send the instructions to the mobile device.” Where the Examiner interprets the instructions to be directions because they want the customer to easily find the items targeted for promotion.

Claim 10
Fernandez discloses:, 
further comprising a remote server storing the desired information (Fernandez [0058]). See at least “Proximity events may, in addition to, or in place of, interacting with a consumer or other user, cause data to be generated and stored in a way that is transparent to the user. Such data may be sent to the server and stored remotely.”

Claim 11
Fernandez discloses: 
wherein the one or more passes are configured to transmit the location determinative information to the remote server (Fernandez [0055]). Where the reference teaches a proximity event being generated. See “The event may cause the mobile application [pass] to send a notification of the event to a remote server, which in turn may cause the mobile application to perform an action.

Claim 12
Fernandez discloses: 
wherein the remote server is configured to send information to a first group of end users based on the location determinative information received from the one or more digital marketing devices (Fernandez [0037]). Where the reference teaches receiving location information about a user and communicating that information to a server. The server then sends sets of information to the application on the device. It would be obvious to modify the reference to teach that this information would be sent to a group of users based on the location information because it allows the system to focus on sending interesting content to location based users instead of focusing on retrieve information from each user.

Claim 13
Fernandez discloses: 
wherein the one or more end users are a subset of the first group of end users (Fernandez [0118]). Fernandez does not explicitly teach that a end users are a subset of the first group of end users. Fernandez does teach that the server can send promotional links [message] to users which indicates that the system can accommodate messaging more than one user and that multiple user device information is utilized in paragraph [0150].

Claim 14
Fernandez discloses: 
wherein the information sent to the first group of end users comprises historical data about the location of the one or more end users (Fernandez [0146]). Fernandez teaches requesting user history and location data from a user and sending the message , but does not explicitly teach that the message is sent to the first group of end users. It would be obvious to modify the reference to teach that a message is sent to a group of users instead of just one user, to ensure that as many customer take advantage of promotional information as possible. 

Claim 15
Fernandez discloses: 
wherein the desired change to the one or more digital marketing devices includes a message displayed on the one or more portable electronic devices carried by one or more end users related two one or more products for sale in the tar-et store near the one or more predetermined desired locations (Fernandez [0056][0057]). See “the user may leave the establishment through the exit 260, triggering a proximity event. In response to such an event, various appropriate actions may be performed, such as displaying a message on the user's mobile device (e.g., "Thank you for shopping with us!").”



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681